 CORY COFFEE SERVICESCory Coffee Services, Division of Cory Food Services,Inc. and Retail Delivery Drivers, Driver Salesmen,Produce Workers & Helpers, Local No. 588, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America. Case 32-CA-667May 29, 1979DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, AND TRUESDALEOn January 12, 1979, Administrative Law JudgeHarold A. Kennedy issued the attached Decision inthis proceeding. Thereafter, the General Counsel filedexceptions and a supporting brief, and Respondentfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-' The General Counsel has excepted to certain credibility findings made bythe Administrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefullyexamined the record and find no basis for reversing his findings.In addition, we hereby correct the following inadvertent errors of the Ad-ministrative Law Judge which are insufficient to affect the results of ourDecision. In the section of his Decision entitled "Rocco Costanza was asupervisor," ninth paragraph, eighth and ninth lines, the Administrative LawJudge inadvertently states that "Odom 'was late almost every day,'" whenobviously it was Costanza who was late. Then, in the last paragraph, thirdline of this section, the Administrative Law Judge erroneously designates afootnote number as "13," whereas the correct reference should be "14." Allsubsequent footnotes should be renumbered accordingly. Thereafter, in th,last line of the section referred to above, the Administrative Law Judgeinadvertently finds that employee Rocco Costanza "was questionably a su-pervisor under the Act," when he obviously intended to use the word "un-questionably." Finally, in the section of his Decision entitled "Findings onthe charges," third paragraph, second sentence, the Administrative LawJudge states that employee Philip Heinemann testified that General Man-ager Mark Wilton "asked if he would 'sign to help out' as 'they were runningin trouble.'" It is clear from an examination of the record, however, thatrepresentatives of the Union, and not Wilton, asked Heinemann to sign theauthorization card.2 In adopting the Administrative Law Judge's finding that Respondent didnot unlawfully discharge Rocco Costanza as he was a supervisor within themeaning of the Act, we find it unnecessary to rely on those cases cited by theAdministrative Law Judge in fn. 13 of his Decision.ders that the Respondent, Cory Coffee Services,Division of Cory Food Services, Inc., Hayward, Cali-fornia, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.DECISIONHAROLD A. KENNEDY, Administrative Law Judge: Thisproceeding was initiated by a charge filed by the RetailDelivery Drivers, Driver Salesmen, Produce Workers &Helpers, Local No. 588, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of Amer-ica (Union), on January 24, 1978, and involves alleged vio-lations of Section 8(a)(1) and (3) of the National LaborRelations Act by Cory Coffee Services, Division of CoryFood Services, Inc. The complaint was issued on March 21,1978, and the case was heard at Oakland, California, onJune 5, August 10 and 11, 1978.' The General Counsel al-leges that Respondent violated the Act as follows:1. Respondent's Branch Manager Mark Wilton interro-gated an employee at Respondent's Hayward, California,facility concerning union activities on or about January 12,1978. (Par. Vl(a)).2. Wilton threatened an employee with termination ofemployment because of his union membership or activitiesin January, 1978. (Par. VI(b)).3. A supervisor and agent of Respondent, Genny Odom,in late December, 1977, interrogated an employee at itsHayward facility concerning his union activities. (Par.Vl(c)).4. Wilton, in late December, 1977, at Respondent's Hay-ward facility, interrogated employees concerning union ac-tivities. (Par. Vl(d)).5. Wilton, on or about December 18, 1977, gave an em-ployee the impression that his and other employees' unionactivities were under surveillance. (Par. Vl(e)).6. Wilton, on or about January 13, 1978, interrogatedemployees at Respondent's Hayward facility concerningunion activities. (Par. VI(f)).7. Respondent discharged employee Rocco Frank Co-stanza on or about January 23, 1978, because of his mem-bership in the Union or other protected concerted activitiesand has since that time failed and refused to reinstate himfor the same reason. (Pars. VII and VIII).'A number of matters are not in dispute, including thefollowing:I. At all times material, Respondent has been an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of the Act. Respondent is aCalifornia corporation engaged in the servicing and sale ofbrewing equipment. It has a facility located in Hayward,California. During the 12 months preceding the issuance ofa complaint, it purchased and received goods and materialsvalued in excess of $50,000 from out-of-state.2. The Charging Party is a labor organization as the termis used in the Act.I Certain errors in ihe transcript are hereby noted and corrected.2 The charges referred to in pars. 3, 4, 5, and 6 were added at the first dayof the heanng. The General Counsel's attorney at that time asserted that thealleged violations referred to in pars. 1, 2, and 7 above occurred in January1978 rather than in December, 1977.242 NLRB No. 88601 DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. Respondent's Hayward facility serves customers in theSan Francisco Bay area. The facility's complement has in-cluded a branch manager, an office manager, a service man-ager, order desk and service desk clerks, a head warehouse-men, two benchmen, who repair the equipment atRespondent's facility, and two field service employees, whovisit and repair equipment at various locations.3Servicecalls are grouped each day into two groups according totheir geographical location; one service man is assigned todo "all the work for the East Bay," and "all the work in SanFrancisco and the Peninsula Area" is assigned "to the otherservice man."4. Mark A. Wilton was branch manager of Respondent'sHayward facility from January 24, 1977, until approxi-mately June 1, 1978. Wilton was a supervisor and an agentof Respondent during such period. Virginia Lee Odom,sometimes referred to as "Genny," has been a supervisorand an agent since she was employed on August 23, 1977,as the office manager of Respondent's Hayward facility.Odom has supervised office personnel and "the running ofthe office." She has authority to hire and fire employees.5. Rocco Frank Costanza was employed by Respondentas an "equipment serviceman" at Respondent's Haywardfacility on March 7, 1977, promoted to service manager ofthat facility on May 22, 1977, and discharged on January23, 1978. Wilton hired Costanza, recommended his promo-tion to service manager, and recommended his discharge, asbranch manager Wilton did not have authority on his ownto either promote Costanza to service manager status or toterminate him as the service manager.6. Costanza was paid on an hourly basis as a servicemanand frequently earned overtime pay. At the time of his pro-motion to service manager he was being paid at the rate of$6.30 per hour.4On becoming service manager he was paida salary of $288.46 per week and received no overtime pay,although he worked longer hours than before.7. As a serviceman Costanza did bench repair of coffeeequipment, made deliveries and service calls in the field,and helped out in the warehouse. On becoming servicemanager, Costanza was placed in charge of the warehouse,delivery, and service operations. In that capacity he routedservicemen, working in collaboration with a service deskclerk. He would check over the list of calls to be made on agiven day and undertake to have the required equipmentready to go-either by obtaining it from the warehouse orby having other equipment repaired.5Shortly after beingpromoted Costanza was made responsible for the parts de-partment. In this connection he was called upon to take amonthly inventory (usually with the help of another em-ployee) in the form of a "closed package," which includedthe amount of Cory coffee and "allied products" on hand.'Branch Manager Wilton testified that in December, 1977, there wereonly five employees eligible to sign union authorization cards in the bargain-ing unit of service and warehouse employees. Resp. Exh. I lists the names,positions, and pay scale of 16 of the persons employed at Hayward as ofJanuary 23, 1978.4 Costanza testified that at first he was paid on a "piece basis," being paid"so much for a piece of equipment" installed. The G.C. Br. asserts that"sljervicemen were independent contractors prior to April 7, 1977."Costanza testified that after being promoted he continued to spend mostof his time (85 to 90 percent he claimed) in performing "field service andbench repairs of equipment."Parts on hand were also taken into account in taking inven-tory. The inventory involved making a physical count andentries on cards. The inventory was designed to show howmuch material and parts were used each month. The inven-tory would also indicate what additional items should beordered for future use. Costanza would prepare a "partslist" and submit it to the branch manager for approval.Costanza interviewed one applicant. Michael DeMore. whowas subsequently hired. He discussed possible employmentof others with the branch manager and office manager. Asservice manager Costanza was also responsible for trainingservicemen.8. On December 13. 1977, the Charging Party Unionfiled a petition with the Board seeking representation ofRespondent's service and warehouse employees. An elec-tion was held on January 20, 1978. and the Union wasthereafter certified as the bargaining representative. Re-spondent and the Union thereafter negotiated a collective-bargaining agreement, which was signed by the parties onApril 24, 1978 (Resp. Exh. II).9. The Charging Party began its campaign to organizeRespondent's service and warehouse employees in Decem-ber, 1977. A union meeting was held on December 12, theday before the petition was filed, and Respondent firstlearned of union activity on or about December 15 whenUnion Official Edward Walling contacted Branch ManagerWilton.6Rocco Costanza was a supenrvisor. The General Counselcontends that Costanza was a nonsupervisory employee ofRespondent, and that he was terminated unlawfully be-cause of his union activities. Respondent, on the otherhand, maintains that the discharge of Costanza was notunlawful because (I) he was a "supervisor" and (2) his dis-charge was for "consistent incompetence and insubordina-tion." Having considered the whole record, I am con-strained to find that Costanza was a supervisor and outsideof the protection of the Act.Costanza's employment contract (Resp. Exh. 3) indicateshe became a supervisor in May 1977, thereafter being paida weekly salary. His job description (Resp. Exh. 10(b))shows that he possessed the responsibility of a supervisor.He was placed in charge of the service department withauthority to assign work, instruct, and oversee personnel.He had authority to effectively recommend the hiring ofemployees and other personnel actions. Shortly after beingmade service manager he was also made responsible for theparts department. Costanza not only had the authority of asupervisor conferred upon him, he actually performed theduties of a supervisor-although he often failed to performthem in a satisfactory manner. In carrying out his duties hewas not merely concerned with routine or clerical mattersbut was called upon to use "independent judgment."'I This paragraph is based on the undisputed testimony of Walling, Wilton,and Odom.7 t is to be noted that in defining "supervisor" the Act indicates thatvarious supervisory powers are to be read in the disjunctive. Sec. 2(11) reads:The term "supervisor" means any individual having authority, in theinterest of the employer, to hire, transfer, suspend, lay off, recall, pro-mote, discharge, assign, reward, or discipline other employees, or re-sponsibly to direct them, or to adjust their grievances, or effectively torecommend such action, if in connection with the foregoing the exerciseof such authority is not of a merely routine or clerical nature, but re-quires the use of independent judgment.602 CORY COFFEE SERVICESA desk clerk would take service calls and process thenecessary paper work for servicing of equipment. The clerkwould assist in routing the servicemen, but Costanza wasresponsible for making the "final decision" on when theequipment would be repaired and by whom. He had re-sponsibility for having the necessary parts and equipmentavailable so the repairs could be made. In doing so he su-pervised warehouse personnel and order clerks as well asservicemen and repairmen.sCostanza was responsible for taking inventories and or-dering parts, although he did not perform these functionsadequately. He was responsible for training servicemen-afunction which he evidently did perform in a satisfactorymanner.9Costanza participated in the hiring of new employees,although he sought to minimize the part he played in thisregard. He was the only one to interview DeMore before hewas hired. He was also consulted on the hiring of two ser-vice clerks, Mary Lou Schmalenbach and Cheryl Gangloff.Constanza was called upon to evaluate employees. He de-nied actually making a performance review of Jean Mac-Pherson's work, but the record satisfies me that he did so.Mrs. MacPherson testified that her second evaluation wasperformed by Constanza, and he signed the review formindicating her performance had been "excellent."'0Costanza attended and participated in managementmeetings. He met with Office Manager Odom or BranchManager Wilton or both on a number of occasions after theUnion's petition was filed and discussed its effect. Curiouslyhe offered suggestions on how the branch could continue itsoperations in the face of a strike. Odom testified crediblythat Costanza came up with a "plan" whereby Costanzawould take parts and brewers to San Jose and carry on theCory service operation either from his home or the premisesof his father's business.Costanza attended at least two meetings with Cory offi-cials above the branch manager's level. He testified that hemet with Regional Manager Joe Schultz and Wilton on oneoccasion and with District Representative Dave Lavendierand Wilton on another. Costanza said he was asked to bepresent at the meeting with Lavendier at which he voiced"several complaints about Mr. Wilton" (at a time whenWilton "stepped out").Costanza had an office of his own and a set of keys to theHayward facility." He was responsible for parts inventorycontrol. He scheduled his own work and was responsible for8 Jean MacPherson, who worked under Costanza as an order clerk, testi-fled that she consulted Costanza whenever an emergency arose. Bench Re-pairmen Michael DeMore and John Offield and Serviceman Philip Heine-mann testified that they worked under the supervision of Costanza. It is alsoapparent that Costanza supervised Head Warehouseman Joseph Simon aswell, although Simon, like Costanza, tried to minimize Costanza's supervi-sory authonty. It is also clear from the record that Robert Hutchison workedunder the supervision of Costanza. Hutchison was subpoenaed as a witnessbut failed to be present when called to testify by Respondent.' Bench Repairman Offield, a defense witness, testified that Costanza "dida pretty good job of training."0 Costanza began evaluations of Phil Heinemann and Dean Compton.According to Costanza, Wilton told him not to finish with the evaluations.Wilton testified credibly, however, that Costanza simply never got around tofinishing review of Compton's work.1t Costanza ndicated that he did not have a key to the front door of thewarehouse and was missing possibly one or two other keysscheduling the work of the servicemen. In short, he had theauthority of a supervisor and functioned as one.2Since Co-stanza was a supervisor, his termination did not violate theAct.'3I need not reach the issue whether Costanza's dischargewould have been unlawful had he not been a supervisor.The record does indicate that Branch Manager Wilton con-sidered Constanza's performance as a service manager in-adequate and, beginning around November 1, 1977, hadsought permission from higher authority to terminate him.Jean MacPherson, who quit her job as desk clerk in mid-November, 1977, testified that Costanza failed to provideher with the necessary "decision making" assistance. OfficeManager Odom, who began documenting Costanza's activi-ties on November I, stated that Odom "was late almostevery day," sometimes because "he made service calls onthe way in," sometimes "because he overslept," and "some-times it was because he was taking his wife to college." Shesaid his parts inventory had been "totally wrong," and "theservice department was a total wreck, a mess."Costanza failed to keep promised deadlines on repairs,and there were complaints from customers (including Sears,California Actors Theatre, and Mt. Diablo) concerning ser-vice furnished under Costanza's supervision. There weretwo clear instances of insubordination on Costanza's part.The first occurred in mid-November, 1977, when Costanzawas asked by Branch Manager Wilton to repair a brewer.Costanza refused to do so. With the office staff watchingCostanza "blew up," threw papers at Wilton and "wentstorming out of the office." The other occasion was in mid-December, 1977, when Costanza disregarded Wilton's spe-cific instruction not to take another serviceman, RobertHutchison (the subpoenaed former Cory employee whofailed to appear when called by Respondent), with him on afour-hour service call to Mt. Diablo to repair equipmentthere. It is apparent from the record that Costanza did takeHutchison with him and thereafter misrepresented the factthat he did, falsely claiming that Hutchison had gone to seean attorney.12 Branch Manager Wilton became aware of Costanza's inadequate per-formance as a supervisor in late summer or fall of 1977. Wilton took inven-tory himself in late October with the help of Office Manager Odom anddiscovered that Costarza had failed to properly charge off the use of Sl10000in parts during the prior 3-month period, an error which nearly caused Wil-ton to lose his job. On or about November 1, Wilton advised Costanza hehad 30 days to "straighten up" as service manager. On that day. according toCostanza, Wilton told him that "all he wanted me to do was assist in routing,train, bench and field repair, and handle the parts; that was it." Thereafterhis activities were monitored closely. His comings and goings were noted byOffice Manager Odom, but he continued to perform as a supervisor untilJanuary 23, 1978, when Wilton received "verbal" authority to terminatehim. As Wilton testified, Costanza was a manager "in the eyes of Cory" andin his own eyes. It is also clear that he was so regarded in the eyes of otherCory employees at Hayward. Serviceman Phil Heinemann, a witness for theGeneral Counsel, testified that when asked about the Union just before theelection, "I had the impression then he was part of management." Heine-mann said his routes were so "spread out" he was running up "unbelievable"mileage and then spoke to management about it--Costanza. Wilton andOdom. Eventually, with the personal intervention of Wilton and help ofCostanza and Odom he said a "decent route" was worked out.m3 It is of course possible for an employer to violate the Act by discharginga supervisor for failing to commit an unfair labor practice, such as by failingto thwart union activities. See, for example, Buddies Super Markers. 223NLRB 950 (1976); also Belcher Towing Company, 238 NLRB 446 (1978). ButCostanza was not discharged for this reason.603 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is apparent from the testimony of Simon, Heinemann,and Costanza that in January, 1978 Wilton suspected Co-stanza was involved in union activities and was very con-cerned about that fact." The timing of Costanza's dis-charge-coming only shortly after Wilton had spoken toCostanza about his union activities but being sometime af-ter Wilton had become aware of Costanza's deficiencies as asupervisor-does point toward an improper motivation.Wilton testified, however, that he was not authorized to fireCostanza until January 23. But, in any event, I need notdetermine what the motivation was in the discharge of Co-stanza as he was questionably a supervisor under the Act.Findings on the charges. Paragraphs VII and VIII of thecomplaint, which allege the unlawful discharge, will be dis-missed as Costanza, the alleged discriminatee, was a super-visor of Respondent. Likewise, Paragraph VI(a) and (b) willbe dismissed since the alleged interrogations and threatsattributed to Wilton involved only Costanza. Further, Para-graph Vl(e), which alleged that Wilton gave the impressionthat employees' union activities were under surveillance,will be dismissed as it was not supported by probative evi-dence. The General Counsel relies on Employee Simon'stestimony, which was not at all impressive (see footnote15), especially the testimony cited and relied on by the Gen-eral Counsel: "If I recall correctly he asked, or he told mehe had a list of names of who signed a card" (emphasissupplied). Such equivocal testimony does not support theallegation.Paragraphs Vl(d) and (f) were sustained by the testi-mony of Philip Heinemann and, to a limited extent, by theevidence given by Joe Simon. Simon claimed to have talkedwith Branch Manager Wilton about the Union "numeroustimes," but he gave little detail about such conversations.He said Wilton inquired of him around December 10 fol-lowing the 1977 Christmas party if he had heard "any rum-blings about union organizing." Shortly thereafter Simonstated that Wilton asked "if I had signed, or if a unionrepresentative had been around."'"Philip Heinemann testified that in December, 1977, hewas asked by Branch Manager Wilton who was behind theUnion and why he had signed a union card. He said Wiltonasked if he would "sign to help out" as "[tJhey were runningin trouble." Heinemann said the meeting had lasted 40 min-utes and had made him feel "uncomfortable." Ten or sodays later Heinemann was called into Wilton's office andwas again asked if he had heard who was behind the Union.14 Heinemann, the General Counsel's most impressive witness, testifiedthat Wilton had stated to him in early January, "I think Rocco is behind it."Odom testified that she had recorded the fact that Cory's employee JerryFitzsimmons had reported to Wilton that Costanza had introduced him to aunion representative, but she did not remember when that had occurred. Hernotes (Resp. Exh. 12) indicated that "Jerry told this to Mark on -I 1-78."'5 Wilton testified that he talked to Costanza about the Union at TerrelRestaurant on January 12, 1978: "1 had discussed the union with him indetail prior and I asked him his knowledge of it; I asked if he could be ofsome assistance; that if he was involved, that it should be noted he was mymanager..." Wilton said he was advised verbally-not in writing-that hecould fire Costanza. He said his requests for permission to terminate Costan-za were also made in "verbal" form.16 Simon's testimony alone would hardly have supported any of thecharges. He appeared to be a biased witness eager to minimize Costanza'ssupervisory authority. He acknowledged discussing with others the subject ofhow to respond to questions concerning Costanza's supervisory status. Hemaintained that there was "no agreement" to say Costanza was not a super-visor.Heinemann testified that in early January, 1978, Wiltonasked him whether Costanza was behind the Union. Andlater, just before the election, he said Wilton asked himagain who was behind the Union and how he was going tovote.The testimony of Heinemann also sustained the allega-tions of Paragraph Vl(c) which alleges that Office ManagerOdom interrogated an employee in late December 1977.Heinemann testified that in either late December or earlyJanuary Odom asked him who was behind the Union.Procedural issues. Respondent argues that all of the un-fair labor practice charges should be dismissed or, in thealternative, that the testimony of witnesses Joseph Simonand Rocco Costanza should be stricken on proceduralgrounds. Respondent maintains that both of these witnesses"participated in thefts" of documents belonging to Respon-dent, and that there was "unlawful complicity of Boardagents in the theft of conversion of Respondent's docu-ments."The documents include a page, with several dated entriesthereon, from a spiral notebook kept by Respondent's Of-fice Manager Genny Odom and 195 "purchase orders"identified by Respondent's Head Warehouseman Simon."Odom began to keep a record on Costanza on November I,1977, after Branch Manager Wilton had counseled Costan-za concerning his "absenteeism and his poor performance"as a service manager. Odom documented a number ofevents involving Costanza from that time up through Janu-ary 12, 1978. Wilton took the notebook with him on themorning of January 13 when he met Costanza at the TerrellRestaurant. On that day Wilton showed Costanza the note-book and told him that he had enough information on himto have him terminated." Wilton gave Costanza an ultima-tum-resign or be fired.' Wilton returned the notebook toOdom after his restaurant meeting with Costanza, but thenext day Odom was unable to locate it. Odom never sawher spiral notebook again but she observed, while testifying,one page from it (bearing entries from December 9, 1977, toJanuary 11, 1978) lying on the table where the GeneralCounsel's attorney and Costanza sat. When shown thepage, Odom readily identified the page as being from hernotebook (and received as Resp. Exh. 12).As for the other documents, the record discloses thatWarehouseman Simon took the so-called purchase ordersfrom Respondent's Hayward facility and brought them tothe hearing without proper authorizations The Board's at-17 Respondent contends that the so-called purchase orders were moreproperly referred to as "receipts."'s Wilton also kept a record of his own on Costanza on a yellow tabletpaper (part of which was received as Resp. Exh. 14).'1 After considering the matter a couple of days Costanza declined to re-sign, and he was terminated about 10 days later. Costanza testified thatWilton told him at the restaurant meeting on January 13 that he was not tovote in the coming election and that Wilton tried to send him on an emer-gency call at the time of the election on January 20. Costanza did cast aballot at the election which Respondent challenged.0 This is especially true of the yellow and white copies produced by Si-mon. Simon was called upon, in connection with his employment, to retainonly the pink copy of a purchase order for his warehouse office file. Simontestified that he would advise the branch manager what needed to be pur-chased, and the branch manager would then approve, "the majority of thetime." According to Simon: "The branch manager hands me the original ofthe purchase order]; I fill it out and return it-their two copies, and keep theothers."604 CORY COFFEE SERVICEStorney said she was calling for the production of the pur-chase orders on the supervisory issue-on the basis thatSimon. a nonsupervisory employee, ordered supplies anddisbursed monies of the Company just as Service ManagerCostanza had. Such evidence was of little moment, how-ever, and, in fact, the documents were turned over to Re-spondent's counsel without ever being offered.As Respondent asserts in its brief, the record gives a"strong implication and only logical inference" that Co-stanza stole the spiral notebook. Costanza was called totestify on rebuttal after Wilton and Odom testified aboutthe disappearance of the notebook on defense, but he wasnever asked whether he had taken it. Odom testified thatCostanza had denied to her knowing anything about themissing notebook. Wilton testified that when he asked Co-stanza "point blank" whether he took the notebook he re-ceived "a smirk-type laugh and a quiet denial, like 'ha-ha, itis missing.'"Respondent mischaracterizes Simon's taking of the pur-chase orders as a "theft," however. since he took them fromhis employer's files for use in the proceeding with the inten-tion of returning them to Respondent's premises. Also. therecord does not establish on the part of Board agents an"unlawful complicity" in the "theft" of documents as Re-spondent claims. Simon told the General Counsel's attor-ney that he had purchase orders in his "possession." To besure, the General Counsel's attorney should have made aspecific request therefor. either in the form of a suhpoenaduces tecum or a direct request of Respondent's counsel. Itis to be noted that the General Counsel's attorney main-tained that she had subpoenaed such documents. It seemsdoubtful, however, that such documents would fall withinthe category of the subpoena referred to (Specification = 3),calling for authorizations of "materials and supplies." with-out more detail being given. In any event, it can hardly befairly stated that the General Counsel's attorney, or hersupervisor," knew and approved of any plan to steal pur-chase orders from Respondent.According to statements of attorneys for the GeneralCounsel made at the trial, one page of Odom's spiral note-book came to Board agents "in the course of [its] investiga-tion," and "no agent of the National Labor RelationsBoard obtained it from Respondent's office." The recorddoes not establish, therefore, that the General Counsel's at-torney or other Board agents knew that Respondent's Ex-hibit 12 had been stolen from Respondent's offices. Nordoes it allow me to infer that any Board agent was involvedin taking of the spiral notebook from Respondent's offices.I am unable to conclude that the proceedings should bedismissed outright on the basis that Respondent has beendenied due process of law or that its rights have been "seri-ously prejudiced by the Region's clandestine use of this pur-loined evidence" as Respondent claims.'2None of the viola-21 Respondent is cntical of the General Counsel's trial attorney and hersupervising attorney, who appeared briefly during the trial.22 Respondent argues that its rights under the Fourth Amendment wereviolated, but it has been held that the Board's proceedings are not subject tothat standard. See .L R B .South Bas Dail) Breeze. 415 F.2d 360 (9thCir. 1969).tions found herein are based on the "purloined evidence."Respondent offered the page from the spiral notebook, andits counsel took possession of the purchase orders-withoutobjection of the General Counsel and without any offer intoevidence being made with respect to them. I agree withRespondent that Costanza's testimony was undermined,and his claim of being a nonsupervisory employee was thor-oughly discredited. Also, as noted previously. Simon's testi-mony was neither impressive nor essential to any findings ofviolations on Respondent's part. Thus, the evidence pre-sented through Costanza and Simon. whose testimony Re-spondent seeks to have stricken, worked no prejudice toRespondent."Based on the foregoing. and the whole record, I enter thefollowing:CON(CI.USIO(NS () L\wI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. B interrogating employees with respect to their unionsympathies and activities Respondent deprived employeesof their statutory rights in iolation of Section 8(a)( 1 ) of theAct.4. Respondent did not engage in other conduct violativeof the Act as alleged.Til RlMI:I)YHaving found that Respondent engaged in unfair laborpractices I shall recommend that it be ordered to cease anddesist therefrom and to take affirmative action in order toeffectuate the policies of the Act.Based on the foregoing findings of fact, conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act. I hereby issue the fbllowing recommended:"2 Initially the Board appears to have taken a strict. exclusionarD rule withrespect to the use of any questionably obtained evidence. In Hoosier ('ardl-nal Corporation, 67 NLRB 49 (1946). a case in which a Board agent obtainedrecords from an officer of a cited union organization who was secretly amember of a rival union, the charging parts. the Board indicated it Aouldnot consider the evidence in order "to refrain from an) appearance of sur-reptitious dealing with one of these parties." Subsequently. the Board indi-cated it would consider unlawfully obtained evidence so long as governmentagents were not involved in the taking. See Air Line Pilors Associaio, 97NLRB 929 (1951) and General Engineering. Inc, 123 NLRB 586 (1959).According to the Ninth Circuit's decision in V L.R B v South Bay DailyBreeze, supra at 365. 415, which treated the issue at some length. the Boardapplies the correct rule: "where the Board merely accepts and makes use ofevidence illegally obtained by private individuals. exclusion of such e idenceis not required by the Act."The Court in South Bay, supra, discussed the Seventh Circuit's decision inKnoll Associates, Inc. v. Federal Trade Commission FTC, 397 F.2d 530 7thCir. 1968), the authority on which Respondent primarily relies, pointing outthat in Knoll .4ssociates "the actions of the government and the thief were sorelated as to make :,ie thief a government agent .." It is to be furthernoted that the Seventh Circuit has recently pointed out that Its Knoll Asoci-ares decision has been "effectively distinguished " See 'nirted Stares v. New.Ion and Stakes. 510 F.2d 1149 (7th Cir 1975); also L ned Siates v. Bilhngs-les, Friend and Jaeger, 440 F.2d 823 (7th Cilr 1971 )605 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER24The Respondent, Cory Coffee Services, Division of CoryFood Services, Inc., Hayward, California, its officers.agents, successors, and assigns, shall:I. Cease and desist from:(a) Interrogating employees concerning their unionmembership and activities.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the purposes and policies of the Act:24 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.(a) Post at its Hayward, California, facility copies of theattached notice marked "Appendix."25Copies of said no-tice, on forms provided by the Regional Director for Re-gion 32, after being duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon re-ceipt thereof and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(b) Notify the Regional Director for Region 32, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply therewith.2s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Entbrcing an Order of the Na-tional Labor Relations Board."606